DETAILED ACTION
This Office action is in response to the Response to Non-Final Office Action (after RCE) and Supplemental Response to Non-Final Office Action (after RCE) filed on 17 November 2022.  Claims 8, 11, and 15-31 are pending in the application. Claims 1-7, 9, 10, and 12-13 have been cancelled. Claims 21-31 are newly submitted. Claims 8, 15, and 21 are independent.

	This application is a continuation-in-part of application Serial No.16/537,564, filed on 10 August 2019, pending; which is a continuation-in-part of application Serial No. 15/460,230, filed on March 16, 2017, now US Patent 10,497,713; which is a continuation-in-part of application Serial No. 14/821,683, filed on August 07, 2015, now U.S. Patent 9,613,844;  which is a continuation-in-part of application Serial No. 13/492,395, filed on June 08, 2012, now U.S. Patent 9,136,153; which is a continuation of application Serial No. 13/273,712 filed October 14, 2011, now U.S. Patent 8,273,610; which is a continuation-in-part of application Serial No. 12/970,602, filed on December 16, 2010, now US Patent 9,711,407

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 25 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Serial No. 17/140,361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11, and 15-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 8, 15, and 31 require bonding of the first level and the second level by oxide to oxide bonds, wherein said bonded additionally comprises simultaneous metal to metal bonds made on a same level as the oxide to oxide bonds. Admittedly, this is called hybrid bonding. Applicant’s originally-filed specification disclosed hybrid bonding in paragraph [00543]. However, this hybrid bonding is disclosed with respect to the wafer-to-wafer TSV technique shown in Figs. 34A to FIG. 34D. There is no disclosure of hybrid bonding in the bonding of  a first level comprising a first single crystal layer, said first level comprising first transistors and a second level comprising a second single crystal layer, said second level comprising second transistors, as presently required in independent claims 8, 15, and 21. Rather, in the 3D semiconductor device disclosed in the present application, there is not shown the bonding of a first transistor level to a second transistor level by hybrid bonding, that is, by bonding of the first level and the second level by oxide to oxide bonds and additional bonding comprising metal to metal bonds on the same level as the oxide to oxide bonds.
A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by the disclosure of an application as filed.  The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed.
Although it is disclosed in the Summary of Applicant’s invention that the second level is bonded to the first level by oxide to oxide bonds and metal to metal bonds, there is no disclosure in the Detailed Description of Applicant’s invention of these metal to metal bonds or how these metal to metal bonds are formed. Although Applicant’s specification discloses alignment marks, there is no disclosure of aligning the second transistors to the alignment marks with less than 400 nm alignment error, as presently claimed.  
Independent claim 8 and dependent claim 17 require at least one of said first transistors is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage. Although it is disclosed in the Summary of Applicant’s invention, that at least one of said first transistors is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage, there is no disclosure of which 3D device is capable of operating in this manner or how this is achieved.
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed. 
In the instant application, although Applicant has included the features of the claimed 3D semiconductor device in the Summary section of the specification, none of these claimed features are described in the Detailed Description of the invention in Applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boku, JP 2006-191081, in view of Mouli, US 2007/0158709, both newly cited.
With respect to claim 15, Boku disclose a 3D semiconductor device, shown in Figs. 1 and 3, the device comprising:
a first level 200/203 comprising a first single crystal layer, said first level comprising first transistors, wherein said first transistors each comprise a single crystal channel; first metal layers 204A interconnecting at least said first transistors; and
a second level 102/108 comprising a second single crystal layer, said second level comprising second transistors Tx, wherein said second level overlays said first level, as shown in Fig. 3, 
wherein said second level is bonded to said first level, 
wherein said bonded comprises oxide to oxide bonds (layer 205 to 110), and 
wherein said bonded comprises simultaneous metal to metal bonds (206A, 206B, 206C to 111C, 111B, 111A, respectively), see Fig. 3.  
Boku discloses an insulating layer 101 formed over the photodiode 103/104, however, Boku lacks anticipation of the at least one of said second transistors comprising hafnium oxide. Mouli discloses utilizing a hafnium oxide layer 42 over a photodiode instead of a doped p-type layer, since the hafnium oxide layer 42 functions like a capacitor plate having a fixed charge, see paragraphs [0019]-[0026]. In light of the disclosure of Mouli, it would have been obvious to the skilled artisan that the p-type layer in the photodiode 103/104 could have been replaced with a hafnium oxide layer.

                                               Affidavits
The affidavits of Zvi Or-Bach, Brian Cronquist, and Deepak Sekar filed on 23 August 2022 under 37 CFR 1.131(a) have been considered but are ineffective to overcome the Or-Bach et al. reference, US Patent US 8,373,230.
The evidence submitted is insufficient to establish a conception of the invention prior to the effective date of the Or-Bach et al. reference, US Patent US 8,373,230. While conception is the mental part of the inventive act, it must be capable of proof, such as by demonstrative evidence or by a complete disclosure to another. Conception is more than a vague idea of how to solve a problem. The requisite means themselves and their interaction must also be comprehended. See Mergenthaler v. Scudder, 1897 C.D. 724, 81 OG 1417 (D.C. Cir. 1897). 
Conception is the mental part of the inventive act, but it must be capable of proof, as by drawings, complete disclosure to another person, etc. In Mergenthaler v. Scudder, 1897 C.D. 724, 81 OG 1417 (D.C. Cir. 1897), it was established that conception is more than a mere vague idea of how to solve a problem; the means themselves and their interaction must be comprehended also.
The evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the Or-Bach et al. reference, US Patent US 8,373,230 to either a constructive reduction to practice or an actual reduction to practice. 

The evidence submitted is insufficient to establish applicant’s alleged actual reduction to practice of the invention in this country or a NAFTA or WTO member country after the effective date of the Or-Bach et al. reference, US Patent US 8,373,230.
In general, proof of actual reduction to practice requires a showing that the apparatus actually existed and worked for its intended purpose. However, "there are some devices so simple that a mere construction of them is all that is necessary to constitute reduction to practice." In re Asahi/America Inc., 68 F.3d 442, 37 USPQ2d 1204, 1206 (Fed. Cir. 1995) (Citing Newkirk v. Lulejian, 825 F.2d 1581, 3USPQ2d 1793 (Fed. Cir. 1987) and Sachs v. Wadsworth, 48 F.2d 928, 929, 9 USPQ 252, 253 (CCPA 1931). The claimed restraint coupling held to be so simple a device that mere construction of it was sufficient to constitute reduction to practice. Photographs, coupled with articles and a technical report describing the coupling in detail were sufficient to show reduction to practice.).
The essential thing to be shown under37 CFR 1.131(a) is priority of invention and this may be done by any satisfactory evidence of the fact. FACTS, not conclusions, must be alleged. Evidence in the form of exhibits may accompany the affidavit or declaration. Each exhibit relied upon should be specifically referred to in the affidavit or declaration, in terms of what it is relied upon to show. For example, the allegations of fact might be supported by submitting as evidence one or more of the following:
(A) attached sketches;
(B) attached blueprints;
(C) attached photographs; 
(D) attached reproductions of notebook entries;
(E) an accompanying model;
(F) attached supporting statements by witnesses, where verbal disclosures are the evidence relied upon. Ex parte Ovshinsky, 10 USPQ2d 1075 (Bd. Pat. App. & Inter. 1989);
(G) testimony given in an interference. Where interference testimony is used, the applicant must point out which parts of the testimony are being relied on; examiners cannot be expected to search the entire interference record for the evidence;
(H) documents submitted under the Disclosure Document Program (discontinued February 1, 2007) may be used as documentary evidence of conception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A general allegation that the invention was completed prior to the date of the reference is not sufficient. Similarly, a declaration by the inventor to the effect that his or her invention was conceived or reduced to practice prior to the reference date, without a statement of facts demonstrating the correctness of this conclusion, is insufficient to satisfy 37 CFR 1.131(a). "An inventor cannot rely on uncorroborated testimony to establish a prior invention date." In re NTP, Inc., 654 F.3d 1279, 1291, 99 USPQ2d 1481, 1488 (Fed. Cir. 2011).

Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive. In response to the rejection of claims 8, 11, and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant has argued that support for hybrid bonding may be found in paragraph [00543]. Admittedly, Applicant’s originally-filed specification disclosed hybrid bonding in paragraph [00543]. However, this hybrid bonding is disclosed with respect to the wafer-to-wafer TSV technique shown in Figs. 34A to FIG. 34D. There is no disclosure of hybrid bonding in the bonding of  a first level comprising a first single crystal layer, said first level comprising first transistors and a second level comprising a second single crystal layer, said second level comprising second transistors, as presently required in independent claims 8, 15, and 21. Hence, the disclosure in paragraph [00543] is not commensurate in scope with what is presently recited in claims 8, 15, and 21, since both claims require bonding the second level to the first level through oxide-to-oxide bonds and metal-to-metal bonds on the same level. As noted in the rejection of claims 8, 11, and 15-31 above under 35 U.S.C. 112 (pre-AIA ), first paragraph, in the 3D semiconductor device disclosed in the present application, there is not shown the bonding of a first transistor level to a second transistor level by hybrid bonding, that is, bonding of the first level and the second level by oxide to oxide bonds, wherein said bonded additionally comprises simultaneous metal to metal bonds made on a same level as the oxide to oxide bonds, as presently claimed in independent claims 8, 15, and 21. Furthermore, Applicant has provided Figures A and B to illustrate examples of hybrid bonding used in the semiconductor industry. However, Applicant has failed to provide any figures from the instant application to show bonding of the first level and the second level by oxide to oxide bonds, wherein said bonded additionally comprises simultaneous metal to metal bonds made on a same level as the oxide to oxide bonds.
Applicant has further argued that support for aligning the second transistors to the alignment marks with less than 400 nm alignment error can be found in paragraphs [00374] and [00375]. However, there is no disclosure in either of these paragraphs of aligning a transistor to an alignment mark.
Applicant has stated that support for the limitation “at least one of said first transistors is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage” can be found in Fig. 5c and paragraphs [00175], [00397], and [00626].  However, there is no direct support in either Fig. 5C or the above-identified paragraphs for this limitation. For example, there is no express disclosure in paragraph [000626] of the second transistor operating at a second voltage greater than the first voltage at which the first transistor is capable of operating.
Contrary to Applicant’s arguments, it is not the knowledge of the person of ordinary skill in the art that determines whether an Applicant’s specification satisfies the written description under 35 U.S.C. 112 (pre-AIA ), first paragraph. Rather, whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  Furthermore, an objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed. 
Although the techniques of hybrid bonding and alignment using alignment marks are known in the art, the test for sufficiency of support in a patent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). In the instant application, although Applicant has included the features of the claimed 3D semiconductor device in the Summary section of the specification, none of these claimed features are described in the Detailed Description of the invention in Applicant’s specification. Therefore, the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Applicant’s originally-filed specification fails to disclose the techniques of hybrid bonding and alignment using alignment marks in the context of the present claims. Neither the disclosure of the figures show the hybrid bonding presently claimed in independent claims 1, 15, and 21 or the alignment of a transistor in a second level to an alignment mark as presently claimed in claims 16, 22, and 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822